DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0051487 A1 [Ogasawara].

Regarding Claim 1:
Ogasawara teaches a charged particle beam apparatus for inspecting a wafer (Fig. 22), comprising: 
a first electron detection device to detect a plurality of secondary electron beams for inspection of the wafer in an inspection mode (Fig. 22 (222), para 155); and 
a second electron detection device to generate one or more images of multiple beam spots of the plurality of secondary electron beams in an alignment mode (Fig. 22 Movable Detector (230), paras 60-61, 158) , wherein the second electron detection device is configured to be used to determine an alignment characteristic associated with the first electron detection device (paras 60-61, 158), and 
wherein the second electron detection device is configured to receive the plurality of secondary electron beams in the alignment mode by: 
moving the second electron detection device from a first position to a second position (as shown in Fig. 22), the second electron detection device having been positioned in the first position when in the inspection mode (Fig. 3 (114)).

Regarding Claim 2:
Ogasawara teaches the apparatus of claim 1, wherein the alignment characteristic associated with the first electron detection device comprises a characteristic of one or more of the plurality of secondary electron beams related to alignment of the one or more of the plurality of secondary electron beams with the first electron detection device. (paras 60-61).

Regarding Claim 3:
Ogasawara teaches the apparatus of claim 1, further comprising a secondary projection system to project the plurality of secondary electron beams onto a detection surface of the first electron detection device (Fig. 22 (224, 226)).  

Regarding Claim 4:
Ogasawara teaches the apparatus of claim 3, wherein the secondary projection system is aligned with a secondary optical axis (as shown in Fig. 22).  

Regarding Claim 5:
Ogasawara teaches the apparatus of claim 4, wherein the secondary projection system projects the plurality of secondary electron beams onto the detection surface of the first electron detection device in the inspection mode (para 155) and onto the detection surface of the second electron detection device in the alignment mode (para 158).  

Regarding Claim 6:
Ogasawara teaches the apparatus of claim 1, further comprising a controller including circuitry (para 45) to determine, based on the one or more images of the multiple beam spots of the plurality of secondary electron beams, the alignment characteristic associated with the first electron detection device (Fig. 3).  

Regarding Claim 8:
Ogasawara teaches the apparatus of claim 6, wherein the controller includes circuitry (para 45) to automatically adjust a configuration of the secondary projection system to calibrate alignment of the one or more of the plurality of secondary electron beams with the first electron detection device, based on the determined alignment characteristic (para 91, Fig. 3 (116-120)).  

Regarding Claim 9:
Ogasawara teaches the apparatus of claim 1, wherein the alignment characteristic comprises a focus quality of the multiple beam spots of the plurality of secondary electron beams (para 156).

Regarding Claim 14:
Ogasawara teaches the apparatus of claim 1, wherein the second electron detection device comprises a direct detection device (DDD) to produce the one or more images of the multiple beam spots of the plurality of secondary electron beams (para 43- a semiconductor detector is a direct detection device).  

Regarding Claim 15:
Ogasawara teaches a method of inspecting a wafer using a charged particle beam system with a secondary projection system (Fig. 22 (224, 226) to project a plurality of secondary electron beams onto a detection surface of a first electron detection device (Fig. 22 (222), para 155), the method comprising: 
moving a second electron detection device from a first position to a second position (Fig. 22 (230), para 158), the second electron detection device having been positioned in the first position when the plurality of secondary electron beams are projected onto the detection surface of the first electron detection device (para 155); 
generating one or more images of multiple beam spots of the plurality of secondary electron beams using the second electron detection device after the second electron detection device receives the plurality of secondary electron beams (para 158); and 
determining an alignment characteristic associated with the first electron detection device based on the one or more images of the multiple beam spots of the plurality of secondary electron beams (paras 60-61, 158).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of US 2016/0329186 A1 [Li].


Regarding Claim 7:
Ogasawara teaches the apparatus of claim 6, wherein the controller includes circuitry to adjust a configuration of the secondary projection system to calibrate alignment of the one or more of the plurality of secondary electron beams with the first electron detection device, based on the determined alignment characteristic (Fig. 22 (128), Fig. 3).  
However, Ogasawara fails to teach that the circuitry has a user interface to receive user input.
Li teaches a charged particle optical system (abstract) including circuitry providing a user interface for controlling the optical system (para 85). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the manual control interface of Li to Ogasawara. One would have been motivated to do so since this would allow a user to implement desired adjustments to the system.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of US 2019/0378681 A1 [Stejskal].

Regarding Claim 10:
Ogasawara teaches the apparatus of claim 1, wherein the second electron detection device comprises: an electron-to-light conversion unit configured to convert the plurality of secondary electron beams to a plurality of light beams (para 43 -scintillator), but fails to specify an optical camera to produce the one or more images of the multiple beam spots of the plurality of secondary electron beams based on the plurality of light beams.
Stejskal teaches an electron detector (Fig. 4) including a scintillator layer for converting a plurality of electron beams to a plurality of light beams (Fig 4 (2)), para 42) and an optical camera to produce the one or more images of the multiple beam spots of the plurality of secondary electron beams based on the plurality of light beams (Fig. 4 – CCD sensors). It would have been obvious to one of ordinary skill in the art before the effective time of filing to substitute the electron detector of Stejskal for the wide area electron detector (230) of Ogasawara. This would have been obvious because the detectors perform the same function, i.e. detecting location resolved electrons, in substantially the same way, i.e. by conversion of electrons at a scintillator followed by detection of equivalent photons, and as such the substitution would yield highly predictable results.

Regarding Claim 11:
The modified invention of claim 10 teaches the apparatus of claim 10, wherein the second electron detection device further comprises a mirror to direct the plurality of light beams to the optical camera (Stejskal Fig. 4 elliptical mirror).  

Regarding Claim 12:
The modified invention of claim 10 teaches the apparatus of claim 10, wherein the electron-to-light conversion unit includes a scintillator (Ogasawara para 43; Stejskal para 42).  

Regarding Claim 13:
The modified invention of claim 10 teaches the apparatus of claim 10, wherein the optical camera includes a charge- coupled device (CCD) sensor or a complementary metal-oxide-semiconductor (CMOS) sensor (Stejskal para 44).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



EXAMINER JOHNSTON will no longer be working on this application. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881